Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Joyce Cobbins, Appellant                              Appeal from the 276th District Court of
                                                      Morris County, Texas (Tr. Ct. No. 11,581-
No. 06-18-00039-CR         v.                         CR). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
order to pay $400.00 in attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Joyce Cobbins, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JULY 24, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk